IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT
                         _____________________

                              No. 01-31031
                            Summary Calendar
                         _____________________


ROSA J. DUPRE,

                                                 Plaintiff-Appellant,
versus

WEST BATON ROUGE PARISH SCHOOL BOARD,

                                                 Defendant-Appellee.

                       ---------------------
          Appeal from the United States District Court
               for the Middle District of Louisiana
                           (00-CV-358-M2)
                       ---------------------
                            June 28, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Rosa J. Dupre appeals the judgment of the

district court dismissing her action with prejudice and at her

cost, based on the jury verdict rejecting her claim of racial

discrimination by Defendant-Appellee West Baton Rouge Parish School

Board (“the Board”) in not promoting her from assistant principal

to principal of the Port Allen (Louisiana) Elementary School (“the

School”). In addition to her contention that there is insufficient

evidence to support the jury’s verdict, Dupre complains of several


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
evidentiary rulings by the court, and of the court’s dismissal of

her   state   law   claim   for   intentional    infliction      of   emotional

distress.      Perceiving    no   abuse   of   discretion   in    the    court’s

evidentiary rulings, sufficient evidence to support the factual

findings of the jury, and no error in dismissing Dupre’s state law

tort claim, we affirm.

                        I. FACTS AND PROCEEDINGS

      Dupre, a black female, was assistant principal at the School

when a notice of vacancy was issued for the position of principal.

The notice listed qualifications as:

           Applicant must hold a valid Louisiana certificate
      with Principal Endorsement.   Previous Elementary/High
      School administrative experience required.   Applicant
      must meet qualifications at the time application is
      filed.

The notice required that applications be submitted by noon on a

date four days after the date of the notice, and Dupre timely filed

her application. It reflected that she met all qualifications for

the principal’s position.

      Five    persons   applied.      The      Board’s   hiring       committee,

comprising two white females (one of whom was the superintendent of

schools for the parish) and one black male, recommended another

applicant, Michelle Kaufman, a white female with less experience

and lesser objective qualifications than Dupre and —— according to

Dupre —— an absence of one or more of the minimum qualifications

for application as of “the time the application [was] filed.”



                                      2
Three days following the application deadline, Dupre learned of

Kaufman’s selection for the principal’s position.               Within a matter

of   weeks,   Dupre   filed   a   discrimination       charge   with    the    EEOC

claiming intentional racial discrimination by the Board in not

promoting her to principal of the School. The following spring she

received a right-to-sue letter from the EEOC and filed the instant

action two weeks later, asserting that Kaufman was substantially

less qualified and was selected over Dupre solely because Kaufman

is white and Dupre is black.            Dupre advanced federal causes of

action    under   Title   VII,    42   U.S.C.   §§    1981,   1983,    the    Equal

Protection Clause of the Fourteenth Amendment, and, under state

tort law, intentional infliction of emotional distress.                       After

entry of the judgment in favor of the Board based on the jury’s

verdict, Dupre timely filed a notice of appeal.

                                  II. ANALYSIS

A.    Standard of Review

      When we review a claim that the evidence is insufficient to

support a jury verdict, we examine all record evidence that was

before the jury in the light most favorable to the verdict, and

will reverse the jury only if the evidence points so strongly in

favor of the challenging party that no reasonable juror could find

against the factually-favored party.1                We review challenges to

evidentiary rulings by the trial court for abuse of discretion; and

      1
          Garcia v. City of Houston, 201 F.3d 672, 675 (5th Cir.
2000).

                                        3
we review de novo a trial court’s grant of a defendant’s Rule 50(a)

motion to dismiss a cause of action.

B.   Sufficiency of Evidence to Support Jury Verdict

      We conclude that the jury’s verdict in this case should not be

disturbed. Our painstaking review of the evidence in the record on

appeal demonstrates that Dupre presented significantly more than a

prima facie case for her contention that she was denied promotion

on the basis of race, but that the Board presented persuasive

evidence in support of its position that the selection of Kaufman

over Dupre and three other applicants was race neutral and grounded

in a valid process, both as to proceedings and decisions of the

advisory committee and the ultimate hiring decision.

      Dupre nevertheless contends that she demonstrated pretext in

the hiring decision by the Board and the recommendations of the

Advisory Committee.   Keeping in mind that we are not reviewing a

dismissal of summary judgment but the fact-finding of a jury that

heard and weighed all the evidence, pro and con, during the course

of a multi-day trial, we cannot say that the jury ignored a

preponderance of the evidence or that the evidence stands so

strongly against the Board and in favor of Dupre that no reasonable

juror or jury could reach a verdict adverse to her.     Credibility

calls and assignment of weight and probative value to evidence are

the exclusive province of the jury, and the verdict reached in the

instant case demonstrates that the jury dutifully followed the

proper process.    Over and above the cold, subjective list of

                                 4
qualifications and experience was a plethora of subjective evidence

and opinion testimony supporting Kaufman over Dupre.        It is not

enough that we or the trial court might have reached a different

result; it suffices that under either of the highly deferential

standards of review that might be applicable here, reversal of the

jury’s verdict is not indicated.

C.   Defendant’s Exhibit No. 1

      Dupre complains that the court’s admission of the Board’s

Exhibit No. 1 was reversible error, noting that it was (1) created

by the Board’s superintendent who was one of the three members of

the hiring committee and thus was suspect; (2) lacked adequate

statistical support; and (3) was prepared by a person lacking the

requisite expertise.    The exhibit contained data concerning the

racial make-up of the assistant principal/principal corps in the

parish’s school system, year by year, over the course of many

years.   One of the theories of Dupre’s case was that there was an

unwritten understanding about black schools and white schools for

purposes   of   assigning   principals   and   assistant   principals,

maintaining an 11:11 ratio.    She even contended that her theory is

supported by the testimony of the very superintendent who prepared

the contested exhibit, as well as by the exhibit itself.     When this

evidentiary challenge is viewed in light of the record and the

arguments advanced by able counsel in their appellate briefs, we

can discern no abuse of discretion in the trial court’s admission

of the Board’s Exhibit No. 1.      After all, Dupre has never even

                                   5
insisted that the exhibit is incorrect; indeed, her Exhibit 52

reflects essentially    the   same   information   ——    and   it   too   was

prepared by the superintendent.

D.    Dismissal of Claim for Intentional Infliction of Emotional
      Distress

      Dupre insists further that this state law tort claim should

have been left to the jury.     Our review of the applicable statutes

and   jurisprudence   from    Louisiana   as   well     as   our    previous

pronouncements regarding this particular cause of action satisfies

us that dismissal was proper.     First, examination of the evidence

adduced by Dupre does not portray acts by the Board, the school

district, or those acting for them, that rise to the extreme and

outrageous level of behavior required to sustain such a cause of

action.   Moreover, when the entire record is viewed in context,

including the evidence adduced by the Board, even a decision

contrary to the jury’s on Dupre’s federal claims would not support

the state tort of intentional infliction of emotional distress.

And, albeit in retrospect, this conclusion is confirmed by the

jury’s ultimate finding that Dupre suffered no intentional racial

discrimination when she was not selected as principal of the

School.   Absent that, her state tort claim could not possibly have

succeeded.   Given the totality of the circumstances, we reject

Dupre’s assertion that the trial court’s dismissal of her state law

tort claim was reversible error.

E.    Evidence of Dupre’s Medical History


                                     6
     Dupre asserts that the district court committed error, in

violation of Federal Rules of Evidence 402 and 403, by allowing the

Board   to   cross-examine   Dupre   about   her   mental   and   physical

problems, and allowing the Board to put on the testimony of a

psychiatrist who examined Dupre.         Conceding the accuracy of her

history of medical and psychiatric problems but contending that

none of the factors interfered with her job performance and that no

evidence to that effect was adduced, Dupre describes the efforts of

the Board in this regard as intentionally misleading the jury to

believe that her medical history somehow justified denying her

promotion, not as relevant to the issue of damages, as the defense

argues. Dupre thus contends that the evidence was irrelevant under

Rule 402 and unfairly prejudicial under Rule 403.

     In addition to disagreeing with her characterization of its

cross-examination of Dupre and the testimony of the physician, the

Board notes that much of the contested evidence was adduced outside

the presence of the jury, adding (correctly) that the jury cannot

be prejudiced by what it does not hear.      Also contending that Dupre

did not timely object to her cross-examination, the Board goes on

to argue that the evidence was nevertheless relevant, given her

claim for emotional distress and allegation of internal medical

problems, to which her testimony on cross and the testimony of the

examining psychiatrist are clearly relevant.        Again, our review of

the court’s rulings on this evidentiary issue satisfies us that the

deferential standard of abuse of discretion has not been met.

                                     7
                               III. CONCLUSION

     Mindful of the jury’s role as fact-finder, which includes

weighing    conflicting      evidence     and   determining   credibility      of

witnesses, we cannot say that when the record on appeal is viewed

as a whole, there is insufficient evidence to support the jury’s

rejection    of    Dupre’s   claim   of     intentional    discrimination      in

employment based on race. We conclude that the court’s evidentiary

rulings    did    not   constitute   abuse      of   discretion   and   that   it

correctly granted a judgment of dismissal as a matter of law,

removing from the jury consideration her state law tort claim of

intentional infliction of emotional distress.              The verdict of the

jury and the judgment of the district court based on it, are, in

all respects,

AFFIRMED.




                                        8